UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q/A (Amendment No. 1) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53524 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Florida 74-3184267 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 800 North Magnolia Ave., Suite 105, Orlando, FL (Address of principal executive offices) (Zip Code) (407) 843-3344 (Registrant's Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Checkwhether the issuer (1) filed all reportsrequired to be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No The number of shares outstanding of the issuer's common stock, par value $.001 per share, was 99,328,730 as of August 23, 2011. EXPLANATORY NOTE The purpose of the Amendment No. 1 on Form 10-Q/A to Diversified Global Holdings Group, Inc.'s Quaterly Report of Form 10-Q for the quarter ended June 30, 2011, filed with the Securities and Exchange Commission on August 24, 2011 (the "Form 10-Q"), is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q. This Amendment No. 1 speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the oringinal Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Act of 1934, as amended, and otherwise are not subject to liability under those sections. -1- PART II - OTHER INFORMATION ITEM 6.EXHIBITS. Exhibit Number Description 31.1 Certificationof Chief Executive Officer Pursuant to Section 302 of theSarbanesOxley Act of 2002.* 31.2 Certificationof Chief Financial Officer Pursuant to Section 302 of the SarbanesOxley Act of 2002.* 32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C.Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Oxley Act of 2002.* 32.2 Certification of Chief Financial Officer Pursuant to 18U.S.C.Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Oxley Act of 2002.* 101.INS XBRL Instance Document ** 101.SCH XBRL Taxonomy Extension Schema ** 101.CAL XBRL Taxonomy Extension Calculation Linkbase ** 101.DEF XBRL Taxonomy Extension Definition Linkbase ** 101.LAB XBRL Taxonomy Extension Label Linkbase ** 101.PRE XBRL Taxonomy Extension Presentation Linkbase ** * Previously filed or furnished as an exhibit to Diversified Global Holdings Group, Inc.'s Quarterly Report on Form 10-Q for the quarter ended June 30, 2011. ** Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability. -2- SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. Dated: September 14, 2011 By: /s/Richard Lloyd Richard Lloyd, Chief Executive Officer -3- EXHIBIT INDEX Exhibit Number Description 31.1 Certificationof Chief Executive Officer Pursuant to Section 302 of theSarbanesOxley Act of 2002.* 31.2 Certificationof Chief Financial Officer Pursuant to Section 302 of the SarbanesOxley Act of 2002.* 32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C.Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Oxley Act of 2002.* 32.2 Certification of Chief Financial Officer Pursuant to 18U.S.C.Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Oxley Act of 2002.* 101.INS XBRL Instance Document ** 101.SCH XBRL Taxonomy Extension Schema ** 101.CAL XBRL Taxonomy Extension Calculation Linkbase ** 101.DEF XBRL Taxonomy Extension Definition Linkbase ** 101.LAB XBRL Taxonomy Extension Label Linkbase ** 101.PRE XBRL Taxonomy Extension Presentation Linkbase ** * Previously filed or furnished as an exhibit to Diversified Global Holdings Group, Inc.'s Quarterly Report on Form 10-Q for the quarter ended June 30, 2011. ** Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability.
